uniform issue list jul - tale hh uk legend company m amount a plan x company n dear ms this is in response to correspondence dated date as supplemented by correspondence and communications dated date and date in which you requested a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you were employed by company m you were a participant in plan x which was a retirement_plan maintained by company m for the benefit of its employees funds in plan x were invested and maintained by company n on march terminated from employment with company m you your intent was to receive a distribution of your account balance from plan x and roll over this entire amount amount a into an individual_retirement_arrangement ira which would be established with company n pursuant to a plan x statement you received from company m you received a distribution from plan x on may the plan x statement’s explanation of the type of distribution was total distribution- direct transfer-ira’ on may company n the check stated that the payee was company n trustee for an ira for your benefit you contacted company n and requested an application form to establish a rollover ira the application form which company n sent you and which you completed on june was for establishing a non-ira brokerage account company n did not notify you that the application form which you completed was incorrect a check for amount a was issued by although your intent was to roll over amount a into an ira your financial advisor informed you that he discovered that you had completed an incorrect application form and you had not established an ira you have not withdrawn any amounts from this account amount a is still invested in assets in the brokerage account based on these facts and representations you request a ruling that the service waive the 60-day rollover requirement contained in sec_402 of the code regarding amount a sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by any employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 of the code sec_402 of the code defines and provides the rules applicable to rollovers from exempt trusts sec_402 of the code provides that if- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the transfer must be made within days of receipt in general sec_402 provides that sec_402 shall not apply to any transfer made after the day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred page the information you presented demonstrates that you relied upon company n to provide you with the correct application form to establish a rollover ira which was your intent company n provided you with an incorrect application form to complete because of this amount a was not deposited into an ira therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a you are granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ra provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfies the requirements for qualification under sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to sincerely yours so employee_plans technical group manager enclosures deleted copy of ruling letter notice of intention to disclose
